Case: 4:18-cr-00894-JAR-SPM Doc. #: 2 Filed: 10/25/18 Page: 1 of 4 PageID #: 7



                               UNITED STATES DISTRICT COURT                         f~lED
                               EASTERN DISTRICT OF MISSOURI                      OCT 2 5 2018
                                     EASTERN DIVISION
                                                                                 U.S. DISTRICT COURT
                                                                               EASTERN DISTRICT OF MO
UNITED STATES OF AMERICA,                       )                                      ST. LOUIS
                                                )
          Plaintiff,                            )
                                                )   ~~~~~~~~~~~~~~~~~




                                                ~ 4:18CR894 JAR/SPM
    v.

GREGORY MCCLOUD,                                )
                                                )
          Defendant.                            )

                                             INDICTMENT

                                               COUNT I

     The Grand Jury charges that:

     At all times pertinent to the charges in this indictment:

     1.       Federal law defined the term:

              (a)      "minor" to mean any person under the age of eighteen years (18 U.S.C. §

                       2256(a));

              (b)      "sexually explicit conduct" to mean actual or simulated

                       (i)     sexual intercourse, including genital-genital, oral-genital, anal-

                               genital, or oral-anal, whether between persons of the same or

                               opposite sex,

                       (ii)    bestiality,

                       (iii)   masturbation,

                       (iv)    sadistic or masochistic abuse, or

                       (v)     lascivious exhibition of the genitals or pubic area of any person (18

                               U.S.C. §2256(2)(A)); and
Case: 4:18-cr-00894-JAR-SPM Doc. #: 2 Filed: 10/25/18 Page: 2 of 4 PageID #: 8



                 (c)    "computer" to mean an electronic, magnetic, optical, electrochemical or

                        other high speed data processing device performing logical, arithmetic or

                        storage functions, including any data storage facility or communications

                        facility directly related to or operating in conjunction with such device. (18

                        U.S.C.§2256(6));

                 (d)    "child pornography" to mean any visual depiction, including any

                        photograph, film, video, picture, or computer or computer-generated image

                        or picture, whether made or produced by electronic, mechanical, or other

                        means, of sexually explicit conduct, where--

                        (A)    the production of such visual depiction involves the use of a minor

                               engaging in sexually explicit conduct; or

                        (C)    such visual depiction has been created, adapted, or modified to

                               appear that an identifiable minor is engaging in sexually explicit

                               conduct.

        2.       The "Internet" was, and is, a computer communications network using interstate

and foreign lines to transmit data streams, including data streams used to store, transfer and receive ·

graphic files.

        3.       Between on or about December 1, 2017, and April 1, 2018, in the Eastern District

of Missouri, and elsewhere,

                                     GREGORY MCCLOUD,

the Defendant herein, did knowingly employ, use, persuade, induce, entice, and coerce a minor,

H.B., to engage in sexually explicit conduct, specifically, Gregory McCloud produced images of
                                                                  -
H.B. in a lascivious display of her genitals in the bathroom, and said sexually explicit conduct


                                                  2
Case: 4:18-cr-00894-JAR-SPM Doc. #: 2 Filed: 10/25/18 Page: 3 of 4 PageID #: 9



was for the purpose of producing a visual depiction of such conduct, to wit: images of H.B. in a

lascivious display of her genitals, and such depictions were produced using materials that had

been mailed, shipped, or transported in interstate and foreign commerce, i.e., Apple !Phone 6 and

Apple !Phone X.

In violation of Title 18, United States Code, Section 2251(a) and punishable under Title 18,

United States Code, Section 2251 (e).

                                             COUNT II

        The Grand Jury further charges that:

        1.       The allegations contained in paragraphs one and two of Count I of this Indictment

are incorporated by reference as if fully set forth herein.

        2.       The "Internet" was, and is, a computer communications network using interstate

and foreign lines to transmit data streams, including data streams used to store, transfer and receive

graphic files.

        3.       Between on or about December 1, 2017, and April 1, 2018, in the Eastern District

of Missouri, and elsewhere,

                                     GREGORY MCCLOUD,

the Defendant herein, did knowingly employ, use, persuade, induce, entice, and coerce a minor,

H.B., to engage in sexually explicit conduct, specifically, Gregory McCloud produced images of

H.B. in a lascivious display of her genitals in a bed, and said sexually explicit conduct was for

the purpose of producing a visual depiction of such conduct, to wit: images of H.B. in a

lascivious display of her genitals, and such depictions were produced using materials that had

been mailed, shipped, or transported in interstate and foreign commerce, i.e., Apple !Phone 6 and

Apple !Phone X.


                                                   3
    Case: 4:18-cr-00894-JAR-SPM Doc. #: 2 Filed: 10/25/18 Page: 4 of 4 PageID #: 10



    In violation of Title 18, United States Code, Section 2251(a) and punishable under Title 18,

    United States Code, Section 2251 (e).

                                                        A TRUE BILL.




                                                        FOREPERSON

    JEFFREY B. JENSEN
    United States Attorney



    COLLEEN C. LANG, #56872MO
    Assistant United States Attorney




\




                                                    4
